Citation Nr: 0201309	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  00-18 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972, and from December 1975 to October 1976.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the claim.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in October 2001, a transcript of 
which is of record.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The medical evidence on file does not show that the 
veteran's multiple sclerosis was present either during 
service or within 7 years following his periods of active 
duty.

3.  It has not been shown that the veteran's multiple 
sclerosis is causally related to active service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
service, nor may multiple sclerosis be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In addition to the principles of service connection noted 
above, where a veteran had active service continuously for 90 
days or more during a period of war or during peacetime 
service after December 31, l946, and multiple sclerosis 
becomes manifest to a degree of 10 percent or more within 7 
years from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137;  38 C.F.R. §§ 3.307, 3.309.  
Pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8018, a minimum rating of 30 
percent is assignable for multiple sclerosis.

In adjudicating the instant case, the Board recognizes that 
multiple sclerosis is a difficult disease to diagnose because 
of its prolonged course, and characteristic remissions and 
relapses over a span of many years.  Bielby v. Brown, 7 Vet. 
App. 260, 266 (1997) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1496, 443 (27 ed. 1988)).  Consequently, some 
leeway should be given as to the reasonableness of the lapse 
of time between the first manifestations of multiple 
sclerosis and the first actual diagnosis thereof.  See Id.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim by the August 
2000 Statement of the Case and the June 2001 Supplemental 
Statement of the Case.  In addition, the RO addressed the 
applicability of the VCAA by correspondence issued in 
February 2001, although it is noted that the correspondence 
erroneously identified the issue as a claim for an increase 
in the veteran's service-connected multiple sclerosis.  The 
Board acknowledges that the veteran has contended that there 
are pertinent medical records from the VA Medical Center 
(VAMC) in Palo Alto, California, that are not on file.  
Unfortunately, as detailed below, the record reflects that 
this evidence was lost, and multiple efforts to obtain new 
copies of these records have been unsuccessful.  
Consequently, the Board must conclude that there is no 
reasonable possibility that any additional development would 
obtain these records.  There does not appear to be any other 
pertinent records identified by the veteran that has not been 
obtained or requested by the RO.  Further, the RO obtained a 
competent medical opinion which addressed the etiology of the 
veteran's multiple sclerosis.  Thus, the Board finds that the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled, to include the revised regulatory provisions 
of 38 C.F.R. § 3.159, and that no additional assistance to 
the veteran is required based on the facts of the instant 
case.

As an additional matter, the Board notes that the RO 
initially denied this claim under the now defunct standard of 
not well grounded.  However, as mentioned above, the RO 
addressed the applicability of the VCAA by correspondence 
dated in February 2001.  Further, the June 2001 Supplemental 
Statement of the Case reflects that the RO addressed the 
merits of the underlying claim of service connection.  In 
addition, for the reasons stated above, the Board has 
determined that VA's duties under the VCAA have been 
fulfilled in the instant case.  As such, there has been no 
prejudice to the veteran that would warrant a remand, and the 
veteran's procedural rights have not been abridged.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).


Background.  The veteran's service medical records show no 
treatment for or diagnosis of multiple sclerosis during his 
active service.  His eyes, pupils, ocular motility, and lower 
extremities were all clinically evaluated as normal on 
service examinations conducted in October 1969, May 1970, May 
1971, January 1972, and December 1975.  No specific findings 
appear to have been made regarding these conditions on the 
veteran's October 1976 discharge examination.  In addition, 
the veteran's vision was found to be 20/20 uncorrected, both 
eyes, on the October 1969 examination.  However, on the 
concurrent Report of Medical History it was noted that the 
veteran wore glasses to correct "bimocular" vision (shifts).  
On the May 1970 examination it appears that his right eye was 
20/20, uncorrected, while his left eye appears to have been 
20/25, uncorrected, and correctable to 20/20.  Nevertheless, 
the May 1971 examination reflects that the uncorrected vision 
for both eyes was 20/20.  Uncorrected vision on the January 
1972 examination was 20/20 for the right eye, and 20/25 for 
the left.  The December 1975 examination was 20/30 for the 
right eye, uncorrected, and 20/50 for the left eye, 
uncorrected.  Both eyes were apparently correctable to 20/20.  
Finally, on the October 1976 discharge examination, 
uncorrected vision was found to be 20/25 for the right eye, 
and 20/30 for the left.  

In addition to the service examination reports, the Board 
notes that service medical records from January 1971 note 
treatment for a laceration over the right eye and contusion 
to the right shoulder.  He was also treated for trauma above 
the right eye in June 1976 which occurred while playing 
handball.

Also on file are various private and VA medical records 
which, together, cover a period from 1973 to 2000.  

The medical records on file from 1973 pertain primarily to 
back problems, and do not appear to contain any pertinent 
findings concerning the veteran's multiple sclerosis claim.

After 1973, no non-service medical records appear to be on 
file prior to 1995.  Records from September 1995 note 
treatment, in part, for nose bleeds, hypertension, and 
hyperesthesia of questionable etiology.  

A February 1996 neurological consultation report noted that 
the veteran had been referred for the complaint of 
hypersensitivity with relatively sudden onset on awakening 
one morning bilaterally from the level of T8 down.  Since 
then he had had erectile difficulty but no bladder symptoms.  
It was noted that the sensory change had receded and then 
ascended to the level of T2, becoming normal in the lower 
portion of his body about 3 weeks earlier, and was now 
circling his thorax from the level of T3 to T8.  Further, it 
was noted that he had been treated in September 1995 for 
severe nosebleed, at which time he was found to have severe 
hypertension and was placed on medication.  He also 
experienced the onset of pain in his right shoulder radiating 
into the upper arm and right side of his neck.  Additionally, 
it was noted that about 3 years earlier the veteran 
experienced the sudden onset on awakening of whiteness and 
poor vision in his left eye, but when he saw a retina 
specialist he was found to have good vision except in bright 
light.  His vision had since deteriorated more in the left 
eye.  Following neurological examination of the veteran, the 
impression was that there was no question of disseminated 
disease, most likely multiple sclerosis with the fluctuating 
course.

Medical records following the February 1996 neurology 
consultation show treatment for multiple sclerosis on various 
occasions.  Among other things, these records reflect that 
the veteran's left eye vision loss was secondary to his 
multiple sclerosis.

A March 1996 VA hospitalization report noted, among other 
things, a history of paresthesias from just below the 
veteran's rib cage bilaterally down to his toes.  The 
paresthesias subsequently migrated to a band around his upper 
chest, and intermittently migrated down the bilateral lower 
extremities to his toes.  Diagnoses included multiple 
sclerosis.

A December 1997 VA examination for housebound status or 
permanent need for regular aid and attendance reflects that 
the veteran had paresthesias in the lower extremities, poor 
vision, fatigue, and "drop attacks" as a result of his 
multiple sclerosis.

An August 1999 VA hospitalization report noted, with respect 
to the veteran's history, that he had been diagnosed with 
multiple sclerosis in 1995 via magnetic resonance imaging 
(MRI).  Prior to diagnosis, the veteran had had 3 to 4 years 
of progressive vision loss bilaterally with loss of vision on 
the left due to optic neuritis in 1992.  It was noted that he 
had optic neuritis exacerbation in the left eye in 1995, but 
responded to inpatient steroid treatment.  In addition to his 
vision problems, the veteran developed bilateral lower 
extremity weakness and burning pain in 1996, and started to 
have ambulation difficulty.  Thereafter, in 1997, he 
developed hemiplegia on the left side, for which he was 
prescribed medication.  Moreover, it was noted that the 
veteran's active duty history of progressive vision loss 
still might make service connection a possibility.  

A January 2000 VA medical statement from S. E., ARNP, noted 
that the veteran had been associated with the multiple 
sclerosis program since August 1999, and had previously 
received care from the Palo Alto VAMC.  During subsequent 
clinic visits and an inpatient hospitalization for 
rehabilitation it was noted that he was diagnosed with the 
disorder in 1992.  Further, the veteran now related symptoms 
dating back to 1969 that could be early manifestations of 
multiple sclerosis, including visual problems and tingling of 
the extremities.  However, it was noted that evidentiary 
records of his sick call visits and frequent flight physicals 
while in the service had been lost.  It was also noted that, 
given the difficulty of diagnosing multiple sclerosis in its 
early stages, it seemed reasonable to reopen the veteran's 
request for service-connected status.  Moreover, it was 
stated that a detailed history of the veteran's symptoms 
would likely be the most definitive method to ascertain if 
they fit with a diagnosis of relapse-remitting multiple 
sclerosis in its early stages.

Various lay statements have been submitted in support of the 
veteran's claim.  For example, in an August 2000 statement, 
one of the veteran's parents noted that they had been 
informed in 1969 or 1970 that the veteran had had an accident 
when he became dizzy, lost his balance, and was hit by a 
helicopter rotor.  At the time they were worried because 
their daughter had been diagnosed with multiple sclerosis, 
but were assured that siblings very seldom had multiple 
sclerosis.  

In a September 2000 statement, the veteran's brother noted 
that the two of them had been stationed together in late 1969 
and early 1970.  He noted that he had knowledge of an injury 
that the veteran incurred during maintenance of a helicopter.  
He further noted that he went to see the veteran after this 
injury, and that the veteran's head was bandaged and his neck 
and back were immobilized.  

In another September 2000 statement, the veteran's former 
spouse noted that they were married from 1976 through 1986, 
during which there were several incidents in which the 
veteran complained about his eyesight.  She stated that the 
veteran would comment that his eyesight was getting worse and 
worse, and sometimes his eyes would blur and he would have 
trouble reading anything at all and forget about reading the 
fine print.  Additionally, the veteran would often complain 
about back and leg pains, as well as a problem with his rib, 
that he attributed to a helicopter accident during military 
service.  He reportedly went to the VA hospital for these 
problems after his discharge.  Further, it seemed that the 
veteran was always "sick" during their marriage, but seldom 
went to the doctor because they had no health insurance and 
could not afford to take a day off to go to VA.  The 
veteran's former spouse also noted that the veteran often 
complained about being tired, and thought he was always 
coming down with the flu.  She stated that she would tell him 
he was just a "hypochondriac" as the symptoms would always 
disappear within a few days.

In various statements on file, as well as his personal 
hearing, the veteran has asserted that he had pertinent 
medical treatment through the Palo Alto VAMC from 1973 to 
1974.  However, any such records appear to have been lost.  
Various statements on file, including correspondence 
addressed to the veteran from the VA Health Care System in 
Palo Alto, as well as Reports of Contact dated in September 
2000, reflect that all of Palo Alto's medical records 
concerning the veteran were transferred in October 1998 to 
the Seattle, Washington, VAMC.  Additionally, the 
correspondence addressed to the veteran from Palo Alto noted 
that no charts had been located, and that Federal Records 
Center (FRC) and microfiche were searched but no records were 
located.  This correspondence also stated that "I/II 
volumes" were sent in October 1998.  Correspondence from the 
Seattle VAMC noted that only one medical record was received 
from Palo Alto, and that this volume only went back to 1996.  
Further, Reports of Contact dated in September 2000 reflect 
that both the Palo Alto and Seattle VAMCs were contacted in 
an effort to find the veteran's purported VA medical records 
from 1973 to 1974.  These Reports of Contact also reflect 
that personnel in Palo Alto checked to see if they had 
archived records that might indicate a retired records 
jacket, and found no records of any such transaction for any 
record of that vintage.

A VA medical opinion was obtained in November 2000 regarding 
the veteran's multiple sclerosis claim.  The physician who 
issued this opinion noted that the veteran's claims file and 
service medical records had been reviewed, and summarized the 
contents thereof.  Among other things, the physician 
specifically noted the January 2000 VA medical statement, as 
well as the lay statement from the veteran's former spouse 
and brother.  Based upon this review, the physician stated 
that he did not see clear evidence of documented symptoms 
suggestive of multiple sclerosis occurring during the 
veteran's time in the service.  The physician also commented 
that the clearest evidence of symptomatology that he could 
find would date back to 1993 or 1994, with both some 
ophthalmologic symptomatology as well as peripheral 
paresthesias reported at that time.

At the October 2001 hearing, the veteran contended that his 
multiple sclerosis symptoms began during service.  He related 
that he was changing the rotor blades on a helicopter when he 
felt faint, dizziness, and ended up losing his balance and 
went to grab the davit.  However, the davit broke, and the 
blades came down and injured him across the eye and ribs.  In 
addition, he had problems with the discs in his lower back.  
The veteran testified that this was the first time he ever 
experienced dizziness.  Following this accident, he 
experienced pain in his back and legs, numbness and "stuff" 
in his abdomen, up around the upper abdomen and legs.  He 
also indicated that he felt tired, but chalked it up to the 
weather.  Further, he indicated that he experienced numbness 
and/or tingling across his chest and down in his legs.  
Moreover, he recounted having problems with his eyesight 
during service.  Although he initially thought these problems 
were due to the in-service accident involving the helicopter 
rotors, he now believed they were symptoms of his multiple 
sclerosis.  He also described his post-service treatment for 
multiple sclerosis.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for multiple sclerosis.

As an initial matter, the Board notes that in this, and in 
other cases, only independent medical evidence may be 
considered to support Board findings.  The Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Additionally, nothing on file shows that the veteran or his 
relatives have the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, while he or his relatives are qualified as a 
lay person to describe his symptomatology or observations 
thereof, such statements as those provided cannot constitute 
competent medical evidence pertinent to medical causation or 
diagnosis.  

The Board notes that a thorough review of the evidence on 
file, particularly the service medical records, does not show 
that the veteran's multiple sclerosis was diagnosed either 
during service or within 7 years following his periods of 
active duty.  Here, the medical records first shows an actual 
diagnosis of multiple sclerosis in 1996.  The medical 
evidence also reflects that left eye problems which began in 
1992 are believed to be associated with the veteran's 
multiple sclerosis.  Although the veteran has alleged 
symptomatology such as vision loss as evidence that his 
multiple sclerosis was present during service, the physician 
who issued the November 2000 VA medical opinion determined 
that no clear evidence of multiple sclerosis was present at 
that time.  The physician elaborated that the clearest 
evidence of symptomatology dated back to 1993 or 1994.  In 
short, the earliest medical evidence of multiple sclerosis on 
file appears to be the left eye problems from 1992, which was 
at least 15 years after the veteran's discharge from his 
second period of active service.  Accordingly, the Board must 
conclude that the veteran is not entitled to a grant of 
service connection on a presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309.

The Board notes that there is competent medical evidence both 
for and against a finding that the veteran's current multiple 
sclerosis is causally related to his active service.  The 
Court has held that it is the Board's duty to determine the 
credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994), and an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion.  Wood v. Derwinski, 1 Vet. App. 
190, 191-192 (1991).  With regard to the evidence of record 
specifically, there are the August 1999 hospital report 
referencing a possibility of service connection in the 
history portion of the discharge summary; the January 2000 VA 
medical statement from S. E., ARNP, which noted that the 
veteran related symptoms dating back to 1969 that "could" 
be early manifestations of multiple sclerosis; and the 
November 2000 VA medical opinion which concluded that there 
was no clear evidence of documented symptoms suggestive of 
multiple sclerosis occurring during the veteran's time in the 
service.

The Board finds that the November 2000 VA medical opinion is 
entitled to more probative value regarding the etiology of 
the veteran's multiple sclerosis and outweighs the other 
medical evidence.  Unlike the physician who promulgated the 
November 2000 opinion, S. E., ARNP, did not review the 
veteran's claims file and service medical records when he 
issued his opinion.  Moreover, S. E., ARNP, himself indicated 
that additional development was necessary in order to 
ascertain the validity of the veteran's claim.  Specifically, 
he stated that a detailed history of the veteran's symptoms 
would likely be the most definitive method to ascertain if 
they fit with a diagnosis of relapse-remitting multiple 
sclerosis in its early stages. See Owens v. Brown, 7 Vet. 
App. 429 (1995) (the Board is free to favor one medical 
opinion over another provided it offers an adequate basis for 
doing so).   

As for the notation in the "History of Present Illness" 
portion of the August 1999 discharge summary, the Board 
places little probative value on this notation.  Although the 
"possibility" was noted in the history section, there were 
no subsequent medical findings or conclusions that provided a 
nexus opinion between any in-service symptom and post-service 
disability.  As such, this report does not provide competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence").  

As already mentioned, the November 2000 VA medical opinion 
was based upon a review of the claims file, including the 
service medical records.  Further, the physician who 
promulgated the November 2000 opinion specifically noted the 
January 2000 VA medical statement from S. E., ARNP, as well 
as the lay statements from the veteran's brother and former 
spouse.  Thus, this physician was familiar with the veteran's 
contentions that he had symptoms of multiple sclerosis during 
active service.  As previously stated, this physician stated 
that he did not see clear evidence of documented symptoms 
suggestive of multiple sclerosis occurring during the 
veteran's time in the service, and that the clearest evidence 
of symptomatology that he could find would date back to 1993 
or 1994, with both some ophthalmologic symptomatology as well 
as peripheral paresthesias reported at that time.  No 
competent medical opinion is on file which specifically 
refutes this opinion.

In summary, the November 2000 VA medical opinion is the only 
competent medical opinion on file to address the etiology of 
the veteran's multiple sclerosis that is based upon a review 
of all the evidence contained in the claims file.  Although 
the veteran has described what he recalls as pertinent 
medical treatment at the Palo Alto VAMC in 1973 and 1974, 
these records appear to have been lost and there does not 
appear to be any reasonable possibility that additional 
development would obtain these records.  Thus, the November 
2000 VA medical opinion was based upon as complete a record 
as possible under the circumstances of this case.  As this 
opinion is against the finding that the veteran's multiple 
sclerosis is causally related to service, the Board must 
conclude that the preponderance of the evidence is against 
the claim and it must be denied.  38 C.F.R. § 3.303.  Since 
the preponderance of the evidence is against the claim of 
service connection for multiple sclerosis, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, No. 01-7006 (Fed. Cir. December 17, 2001).

The Board acknowledges that the veteran's representative 
requested in a September 2001 statement that an opinion be 
obtained from a neurologist regarding the veteran's multiple 
sclerosis in addition to the November 2000 VA medical 
opinion.  Further, the representative referred to the 
physician who promulgated the November 2000 VA medical 
opinion as a general practitioner.  However, the Board notes 
that nothing in the November 2000 opinion identifies what, if 
any, the physician's specialty was; the only designation is 
that of M.D.  Further, the heading of this report identifies 
it as being for "Neurological Disorders..."  Thus, this 
physician was presumably qualified to render a competent 
medical opinion concerning neurological disorders, and the 
veteran's multiple sclerosis in particular.  Moreover, no 
contentions have been proffered as to how the opinion may 
have been inadequate, nor has any competent medical evidence 
been presented to specifically refute this opinion.  
Consequently, the Board finds that the evidence on file is 
adequate for equitable disposition of the appeal, and no 
additional medical opinion is warranted based on the facts of 
this case.


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

